Citation Nr: 9904546	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-46 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
May 30, 1997.

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) from May 
30, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1965 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for PTSD and assigned a 30 percent 
disability rating and denied service connection for a low 
back condition.  

After the veteran perfected his appeal, a rating decision of 
July 1998 assigned a 50 percent disability rating for his 
PTSD.  This is not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 9411.  Therefore, this issue is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The assigned 50 percent disability rating was effective May 
30, 1997, the date of the veteran's VA examination.  
Therefore, the issues on appeal have been rephrased as shown 
on the first page of this decision.

The March 1996 rating decision also denied service connection 
for hearing loss and evaluated the residuals from a shrapnel 
wound to the neck as zero percent disabling.  The veteran did 
perfect his appeal to the Board as to these issues.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 (1998).  
However, in a VA Form 9 submitted in August 1998, he withdrew 
these issues from his appeal.  An appeal may be withdrawn in 
writing at any time before the Board renders a decision.  See 
38 C.F.R. § 20.204 (1998).  Once the veteran withdrew these 
issues from his appeal, there remained no allegations of 
errors of fact or law for appellate consideration, and these 
issues are, therefore, not before the Board.


FINDINGS OF FACT

1.  The veteran currently has diagnosed low back disorders of 
herniated nucleus pulposus at L4-5, lumbar stenosis at L4-5 
and L5-S1, and lumbar strain.  He also has congenital 
spondylolisthesis of L5 and S1.

2.  During service, the veteran injured his back in football 
games, and diagnoses were acute lumbar myalgia and acute back 
strain.

3.  There is no medical evidence of a nexus, or link, between 
the veteran's current herniated nucleus pulposus at L4-5, 
lumbar stenosis at L4-5 and L5-S1, and low back strain and 
any disease or injury in service.

4.  The veteran's inservice back trauma did not result in 
superimposed disability with respect to his 
spondylolisthesis.

5.  The veteran's claim for service connection for a low back 
disorder is not plausible.  

6.  The veteran's claim for an increased rating for PTSD is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of this claim.

7.  Prior to May 30, 1997, the veteran's service-connected 
PTSD was manifested by slight depression and irritability; 
sleep impairment; nightmares; and mild to moderate social and 
occupational impairment.

8.  Since May 30, 1997, the veteran's service-connected PTSD 
is manifested by increased disturbances of mood such as 
depression, anxiety, and anger; decreased sex drive; impaired 
sleep; feelings of isolation and alienation; and serious 
social and occupational impairment.



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for a low back disorder, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has stated a well-grounded claim for an 
increased disability rating for PTSD, and VA has satisfied 
its duty to assist him in development of this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

3.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD prior to May 30, 1997, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(1998).

4.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD from May 30, 1997, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In March 1995, the veteran filed his claims for service 
connection.  With respect to his claim for a back condition, 
his service medical records showed that he complained of low 
back pain in September 1968.  He stated that he was struck in 
the back while playing football.  He appeared to have 
muscular trauma, which was increased by bending, stooping, or 
moving the left leg.  The diagnosis was acute left lumbar 
myalgia.  He was provided medication and returned to duty.  
Approximately two weeks later, he complained of muscle spasms 
in the low back of two days' duration.  He had again been 
struck in the back while playing football.  The report of an 
orthopedic consultation indicated that the veteran was 
walking in a slightly stooped position, and he had marked 
muscle spasms with severe costovertebral angle tenderness.  
The diagnosis was acute back strain, and he was sent to 
physical therapy for diathermy and hot packs.  The report of 
his separation examination dated in March 1969 indicated that 
clinical evaluation of the spine was normal.

In October 1995, the veteran underwent a VA examination for 
PTSD.  Since he has been granted service connection for this 
condition, his reported stressors will not be discussed here.  
He indicated that he had been married twice.  The first 
marriage ended after five years, and he had been married to 
his second wife for 21 years.  They were having problems due 
to financial difficulties.  He had been unemployed since 
1993.  He stated that he used to run a company, but was let 
go due to cutbacks.  He then started his own construction 
business, but it failed.  He stated that he was unable to 
work because his back bothered him from an injury he 
sustained while playing football during service.  He denied 
problems with alcohol, but reported addiction to drugs 
because of his back injury.  He denied any problems with the 
law.  He stated that he had nightmares.  Helicopter sounds 
made him extremely nervous.  Sudden sounds bothered him, and 
he started having flashbacks about being in Vietnam.  He 
could not get along with people.  He could not focus or 
sleep.  He denied any inpatient or outpatient psychiatric 
treatment.  Examination showed his mood was slightly 
depressed.  Affect was appropriate.  There was no evidence of 
psychosis.  Cognition was fairly intact.  He denied any 
suicidal or homicidal ideations.  Diagnoses included PTSD, 
moderate.

In November 1995, the veteran also underwent a VA examination 
for his back.  He stated that he was playing football for the 
Marine Corps in 1970 when he got hit in the back resulting in 
severe back pain.  He stated that he was hospitalized for 
several weeks.  He reported constant low back pain since that 
time, which is aggravated by physical activity.  Upon 
examination, he had a normal gait.  There was no postural 
abnormality or fixed deformity.  The muscles of the back were 
normal.  The veteran had no pain with range of motion.  The 
neurological examination was normal.  The diagnosis was 
lumbar strain with a normal neurological examination.  X-rays 
of the lumbar spine showed degenerative changes.

In November 1995, the veteran also underwent a general VA 
examination.  He complained of hallucinations and intense 
anxiety that occurred several times per day and was triggered 
by certain noises such as helicopters flying overhead.  He 
complained of low back pain and attributed it to an injury he 
suffered in 1970 when playing football at Camp Lejeune.  He 
stated that he could not do any physical labor or sit at a 
desk for prolonged periods.  Examination showed mild pain to 
palpation over the L3 region and positive straight leg 
raising test on the right.  The neurological examination, 
including motor and sensory, was normal.  The examiner's 
assessments included low back pain, injury in 1970 at Camp 
Lejeune.  This had markedly limited the veteran's ability to 
do any manual labor or desk work.  He was currently 
unemployed secondary to low back pain.  He also had mild 
symptoms of sciatic nerve compression on the right.

A March 1996 rating decision, inter alia, granted service 
connection for PTSD and assigned a 30 percent disability 
rating and denied service connection for a low back 
condition.  The RO obtained the veteran's VA outpatient 
treatment records covering the period March 1995 to July 
1996.  In March 1995, he reported a 20-year history of low 
back pain.  He denied recent injury.  It was noted that he 
had spondylolisthesis of L5 over S1.  The diagnosis was low 
back pain with anatomic abnormality.  In August 1995, he 
again complained of chronic low back pain.  He reported a 
history of multiple back trauma in the past from sports 
injuries.  He also complained of flashbacks of Vietnam.  In 
July 1996, he reported problems with flashbacks and 
nightmares.  It was noted that he had worked for twenty years 
as an architectural designer.  His symptoms recurred with the 
stress of his collapsing marriage.  He now worked long hours 
in isolation on a farm.  He reported inability to handle 
people and experiencing insomnia.  Examination showed that he 
was depressed and dysphoric.  He was coherent, but he was 
irritable and emotionally numb.  It was indicated that he was 
a good candidate for treatment.  He was prescribed Valium.

In his substantive appeal, the veteran stated that he had 
lost his business because he could not stand to be around 
people.  He exploded and became physically violent with 
customers, employees, and associates.  He stated that he had 
been unable to work since 1993.  He indicated his marriage 
was in continual strife because he could not cope with any 
form of stress.  He had increasing difficulty dealing with 
his family, including his children and grandchildren.  He 
stated that the fact that his service medical records showed 
injury to his lumbar spine, in conjunction with the current 
findings, rendered his claim for service connection 
plausible.  

In May 1997, the veteran underwent an additional VA 
examination for his back.  He stated that he had chronic 
lumbar strain since 1968, when he suffered an injury during 
service while playing football.  He stated that at that time 
he was paralyzed in the lower extremities for three days, 
which resolved with normal strength afterwards.  He stated 
that since then he had had a mild gradual increase in lumbar 
strain.  His current symptoms were low back pain with 
prolonged standing and right lower extremity pain radiating 
from the buttocks.  He denied any weakness, numbness, or 
tingling with the pain.  He had been taking epidural steroid 
injections and undergoing physical therapy with moderate 
relief.  He had tried a clamshell brace in the past with good 
relief of his right lower extremity symptoms, but no relief 
of his low back pain.  

Examination showed normal, well developed musculature of the 
veteran's back.  Motor and sensory examinations showed no 
abnormalities.  His gait was normal.  Deep tendon reflexes 
were 2+ throughout.  Straight leg raising was negative.  
Crossed straight leg raising was also negative.  There were 
right paraspinal muscle spasms.  X-rays showed grade I 
spondylolisthesis at L5 and S1.  Otherwise, alignment of the 
lumbar spine was normal.  There was no evidence of fracture.  
The pedicles were intact.  There was mild decrease in disc 
space height of L5 posteriorly.  The examiner concluded that 
the veteran's grade I spondylolisthesis was the most likely 
cause of his symptomatology, rather than the previous 
incident in 1968.  It was noted that this was a congenital 
anomaly.  The examiner subsequently reviewed the report of 
magnetic resonance imaging (MRI) conducted in July 1996, 
which showed central disc herniation at L4-5 resulting in 
mild stenosis at this level as well as proliferative bony 
changes involving the facets, narrowing of the neural foramen 
at L5-S1 secondary to anterolisthesis and proliferative bony 
changes involving the facets, and degenerative changes of the 
lower lumbar spine.

In May 1997, the veteran also underwent an additional VA 
psychiatric examination.  He indicated that he remained 
married to his wife of 22 years, but stated that the problems 
had become so intense that he was soon planning to separate 
and divorce her.  He reported being unemployed since 1993.  
The examiner noted that the veteran had previously reported 
being unemployed due to his back.  He now claimed that he was 
unable to work because he could not get along with people.  
When his prior statement was pointed out to him, the veteran 
confirmed that his back was also one of the reasons why he 
could not work.  He stated that he had been using alcohol on 
and off.  He denied inpatient psychiatric care or prior 
history of suicide attempt.  He stated that a doctor at the 
VA Outpatient Clinic in Gainesville had treated him with 
Valium.  He continued to complain of nightmares, no sex 
drive, occasional flashbacks, severe insomnia, difficulty 
getting along with people, and feeling very isolated and 
alienated from everybody else.  He stated that he stayed mad 
all the time.  Examination showed that he was appropriately 
dressed.  His mood was depressed.  Affect was somewhat 
blunted.  He was highly anxious during the interview, and he 
appeared to go into a trance-like state on at least one 
occasion.  Cognition was fairly intact.  He denied any 
suicidal or homicidal ideations.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50 and noted 
that the veteran's overall condition appeared to be worsening 
with increasing alcohol abuse.

A July 1998 rating decision, inter alia, assigned a 50 
percent disability rating for the veteran's PTSD, effective 
May 30, 1997, the day of his VA examination.  In an August 
1998 statement, the veteran stated that his condition should 
be service connected due to aggravation of his congenital 
disorder, if not on a direct basis.  With respect to his 
PTSD, he maintained that he was entitled to a higher rating 
because this condition prevented him from any gainful 
employment.  In September 1998, the RO notified the veteran 
that it interpreted his statement to be an informal claim for 
entitlement to individual unemployability, and it sent him 
the appropriate form to file if he wished to claim individual 
unemployability formally.  He was asked to respond as soon as 
possible, preferably within 60 days.  No formal claim was 
filed prior to transfer of the pending appeal to the Board.


II. Legal Analysis
Low back condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The medical evidence shows current diagnoses of various low 
back disorders such as spondylolisthesis, herniated nucleus 
pulposus at L4-5, lumbar stenosis at L4-5 and L5-S1, and 
lumbar strain.  The veteran's service medical records showed 
that he incurred injuries to his back while playing football.  
Therefore, the first and second elements of a well-grounded 
claim have been satisfied.

With respect to the veteran's herniated nucleus pulposus, 
lumbar stenosis, and lumbar strain, the third element of a 
well-grounded claim has not been satisfied.  There is no 
competent medical evidence that would tend to show a nexus, 
or link, between any inservice back injury or disease and any 
of these disorders.  The evidence does not show complaints of 
or treatment for these conditions until approximately 25 
years after the veteran's separation from service.  At no 
time has a medical professional rendered an opinion that the 
current herniated disc, lumbar stenosis, or lumbar strain is 
related to the veteran's active service in any manner.  
Moreover, there is no medical evidence showing that an 
inservice disease or injury, such as the one the veteran 
incurred while playing football, led to the development of 
any of these conditions. 

The VA examiner in 1997 concluded that the veteran's current 
symptoms were most likely due to his congenital 
spondylolisthesis, rather than the inservice injury.  The 
veteran contends that this condition was aggravated by 
service.  Generally, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service.  See 
38 C.F.R. § 3.306(a) (1998).  However, a congenital or 
developmental defect is not a disease or injury within the 
meaning of applicable law.  See 38 C.F.R. § 3.303(c) (1998).  
No disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  As spondylolisthesis is not, by law, a 
disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for spondylolisthesis unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in disability 
apart from the congenital defect.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).

The evidence does not show that any superimposed disease or 
injury to the veteran's back that occurred during military 
service resulted in disability.  The inservice injuries to 
the veteran's lumbar spine were of an acute and transitory 
nature (i.e., acute lumbar myalgia and acute low back 
strain).  Contrary to his current contentions, there is no 
evidence in his service medical records that any back injury 
was so severe that he was hospitalized or that he suffered 
paralysis of the lower extremities.  There was no additional 
treatment for a back condition during the veteran's remaining 
five months of military service, and clinical evaluation of 
his spine was normal upon separation from service.  There is 
no record of treatment for a back condition until 1995, more 
than 25 years after service, when the veteran sought 
treatment at the time he completed his claim for 
compensation.  Accordingly, as spondylolisthesis may not be 
considered a disease or injury according to VA law, and as 
there is no competent medical evidence of a superimposed 
disease or injury during service that resulted in disability 
apart from the congenital defect, the veteran has failed to 
state a plausible claim for service connection for 
spondylolisthesis.  

The Board is cognizant of the fact that the veteran maintains 
that his current back difficulties are the result of or were 
aggravated by his inservice injuries.  Even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion as 
to medical causation.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds that the veteran's claim for service connection 
for a low back disorder is not plausible.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any evidence that might well ground the veteran's claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


PTSD

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected his appeal as to the initial 
grant of service connection and original assignment of a 
disability rating for PTSD; therefore, his claim continues to 
be well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided VA examinations.  
There is no indication of any relevant medical records that 
the RO did not obtain.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Although the evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(1998).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

On November 7, 1996, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), 
including the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130 (1998).  VA must apply the version of 38 C.F.R. Part 4 
that is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); see also VAOPGCPREC 11-97.  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the pre-November 7, 1996, 
criteria and the current regulations in order to ascertain 
which version is most favorable to the veteran, if indeed one 
is more favorable than the other.

Although the new regulations were not in effect when the 
March 1996 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  The July 1998 
rating decision adjudicated the appropriate disability rating 
for the veteran's service-connected PTSD under the new 
regulations, and the August 1998 statement of the case 
provided notice to the veteran and his representative of the 
new regulations.  Therefore, the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to these regulations.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The RO received the veteran's claim for service connection 
for PTSD on March 29, 1995, and that was the effective date 
for the award of a 30 percent disability rating.  As 
indicated above, he was assigned a 50 percent disability 
rating effective May 30, 1997, the date of his VA 
examination.  As the veteran had perfected his appeal for an 
increased disability rating, the Board will address whether 
he was entitled to a disability rating in excess of 30 
percent prior to May 30, 1997, the effective date of the 50 
percent evaluation.  The Board will also address whether he 
is entitled to a disability rating in excess of 50 percent 
from May 30, 1997.

The veteran's service connected PTSD is rated under 
Diagnostic Code 9411.  The "old" rating criteria provided a 
30 percent disability rating where there was "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people . . . . 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The VA General Counsel 
issued a precedent opinion concluding that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent disability could be assigned where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired.  The psychoneurotic 
symptoms must be of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 100 percent disability rating could be assigned (1) where 
the attitudes of all contacts except the most intimate where 
so adversely affected as to result in virtual isolation in 
the community; or (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  Each of the three criteria for a 100 
percent disability rating is an independent basis for grant a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders.  The amended 
formula assesses disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula may be more 
beneficial to a claimant if the medical evidence shows 
symptoms qualifying the claimant for a higher disability 
evaluation than that assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

The "new" rating criteria provide a 30 percent disability 
rating for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).  

A 50 percent disability rating is assigned for:  

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of a GAF score of 50 
upon VA examination in May 1997.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

A. Disability rating in excess of 30 percent prior to May 30, 
1997

Regardless of which criteria are used, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 30 percent for the veteran's PTSD prior to May 30, 
1997.  Neither the objective medical evidence nor the 
veteran's statements regarding his symptomatology reflected 
any of the criteria commensurate with those required for a 50 
percent or higher disability rating under the old criteria.  
There was no evidence of considerable impairment in his 
ability to establish and maintain effective relationships 
with people due to his PTSD symptoms.  He continues to 
maintain a long-term relationship with his spouse, and he has 
been married for approximately 22 years.  Although he 
complained of increased difficulty within his marital 
relationship, he reported during the 1995 VA examination that 
the problems were due to financial difficulties, not to 
psychiatric symptomatology.  There is no evidence of record 
regarding the extent of his socialization with friends, but 
the assigned 30 percent disability rating reflects the fact 
that he may have such symptoms as difficulty in making close 
friends.

The symptoms of the veteran's PTSD also do not produce 
considerable industrial impairment.  The veteran's 
occupational history is contradictory.  He has reported an 
employment history of 20 years as an architectural designer 
and stated inability to work at such a position due to his 
back condition preventing him from sitting at a desk for 
prolonged periods or performing physical tasks.  He now 
claims that his PTSD symptoms prevent him from working 
because he cannot get along with other people.  There is no 
evidence of record from any prior employment to support this 
claim.  The only medical opinion of record regarding his 
employment capabilities indicated limitations due to low back 
pain.  He also reported in 1995 that he was no longer 
employed due to cutbacks at one company and a failed 
business; he did not report any employment difficulties as a 
result of psychiatric symptomatology.  Moreover, in contrast 
to the veteran's statements during his VA examinations that 
he could not work, he indicated during an outpatient visit in 
1996 that he was working on a farm. 

Under the new criteria, there is no evidence showing that he 
has experienced panic attacks, impairment of short- and long-
term memory, flattened affect, impaired judgment or abstract 
thinking, difficulty understanding complex commands, or 
speech impairment.  His symptoms did fit the criteria for the 
30 percent disability rating such as symptoms of depression 
and anxiety and chronic sleep impairment.  The criteria for 
30 percent contemplate intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, which seemed to be the veteran's case.  The 
overall disability picture did not more nearly approximate 
the 50 percent criteria such as to warrant an increased 
rating, and it did not even approach the symptomatology 
required for a 70 or 100 percent evaluation.  38 C.F.R. § 4.7 
(1998).

The evidence associated with the claims file does not show 
that the criteria for a disability rating in excess of 30 
percent were met prior to May 30, 1997.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability from PTSD prior to May 30, 1997.  As 
indicated above, he met none of the criteria for a 50 percent 
evaluation under either the old or new criteria prior to May 
1997.  Neither criteria for rating mental disorders is more 
beneficial to the veteran, and the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 30 percent for PTSD under Diagnostic Code 9411 
prior to May 30, 1997, regardless of which criteria are used.  

B. Disability rating in excess of 50 percent from May 30, 
1997

Regardless of which criteria are used, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 50 percent for the veteran's PTSD from May 30, 
1997.  Upon VA examination in May 1997, the evidence clearly 
showed an increase in the veteran's psychiatric 
symptomatology, evidenced by new complaints of decreased sex 
drive and feelings of isolation.  However, neither the 
objective medical evidence nor the veteran's statements 
regarding his symptomatology reflect any of the criteria 
commensurate with those required for a 70 percent disability 
rating under the old criteria.  There is no evidence that 
there is severe impairment in the veteran's ability to 
establish and maintain effective relationships with people 
due to his PTSD symptoms.  As discussed above, he continues 
to maintain a long-term relationship with his spouse, 
although he has been experiencing increasing marital conflict 
and is contemplating a divorce. 

There is also no evidence that the symptoms of the veteran's 
PTSD produce severe industrial impairment.  As discussed 
above, the evidence of record indicates that the alleged 
occupational impairment has resulted from the veteran's 
nonservice-connected back condition.  There is no objective 
evidence suggesting that his PTSD symptoms have severely 
interfered with his employment.  Although he may experience 
anger and irritability, there is no evidence of violence or 
impaired impulse control, contrary to his statements.

Under the new criteria, the veteran did not exhibit 
deficiencies in most areas.  He appeared to experience a 
temporary trance-like state during the 1997 VA examination.  
However, there is no evidence showing that he has experienced 
suicidal ideations, obsessional rituals, impaired speech, 
near-continuous panic or depression, or impaired impulse 
control.  He has always appeared adequately groomed and 
dressed.  His symptoms do fit the criteria for the 50 percent 
disability rating such as symptoms of impaired affect, 
disturbances of mood and motivation, and difficulty in 
establishing and maintaining effective relationships.  The 
criteria for 50 percent contemplate reduced reliability and 
productivity due to the veteran's PTSD symptoms, which seems 
to be his situation.  The overall disability picture does not 
more nearly approximate the 70 percent criteria such as to 
warrant an increased rating, and it does not even approach 
the symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1998).  

This conclusion is supported by the GAF score of 50 assigned 
during the VA examination in 1997.  This score reflects 
serious impairment in social and occupational functioning, 
consistent with no more than a 50 percent disability rating.  
He experiences no delusions or hallucinations.  His speech 
has consistently been relevant and coherent.  There is no 
evidence showing that his PTSD symptoms have been so 
disruptive that he routinely seeks psychiatric treatment, on 
either an inpatient or outpatient basis.

The evidence associated with the claims file does not show 
that the criteria for a disability rating in excess of 50 
percent have been met.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the objective medical evidence does 
not create a reasonable doubt regarding the current level of 
his disability from PTSD.  Neither criteria for rating mental 
disorders is more beneficial to the veteran, and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for PTSD under 
Diagnostic Code 9411 from May 30, 1997, regardless of which 
criteria are used.  


ORDER

1.  Having found the veteran's claim not well grounded, 
entitlement to service connection for a low back disorder is 
denied.

2.  Having found the preponderance of the evidence is against 
the veteran's claim, entitlement to a disability rating in 
excess of 30 percent for PTSD prior to May 30, 1997, is 
denied.

3.  Having found the preponderance of the evidence is against 
the veteran's claim, entitlement to a disability rating in 
excess of 50 percent for PTSD from May 30, 1997, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 21 -


